STEPHEN F. WILLIAMS,
Circuit Judge, dissenting:
I am not persuaded by the court’s view that Rule 26(a) of the Federal Rules of Appellate Procedure cannot be reconciled with 33 U.S.C. § 1319(g)(8). Rule 26(a) sets up a general rule on how to apply a provision that sets forth a “period” (i.e., time limit): Don’t count the day “that begins the period.” Then the substantive statute identifies a “period,” 30 days, that “begins” on the date the civil penalty order is issued. One can put the two together by saying that the substantive statute identifies the “day that begins the period” as the issuance date; Rule 26(a) tells us to exclude that day. See also American Federation of Government Employees, AFL-CIO v. Federal Labor Relations Authority, 802 F.2d 47, 48 (2d Cir.1986) (“The statute [5 U.S.C. § 7123(a) ] declares that the 60-day period begins on the date the order is issued, but does not direct that the date of issuance be counted as part of that period.”).